                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF WISCONSIN


DONIEL ANTWAN CARTER,

                         Plaintiff,
      v.                                           Case No. 18-cv-658-pp-WED

MICHAEL RUBLEE, et al.,

                        Defendants.
______________________________________________________________________________

ORDER GRANTING DEFENDANTS’ MOTION TO DISMISS WITH COSTS (DKT.
 NO. 35), DISMISSING PLAINTIFF’S CASE WITH PREJUDICE FOR LACK OF
    DILIGENT PROSECUTION AND ORDERING THE PLAINTIFF TO PAY
                        DEFENDANTS’ COSTS


      On May 15, 2019, the defendants moved to dismiss this case based on the

plaintiff’s failure to respond to their discovery requests and to participate

meaningfully in a deposition after the plaintiff cancelled his first deposition and

left his second before it had completed. Dkt. No. 27. On June 10, 2019, when the

plaintiff had failed to respond to the motion to dismiss, Magistrate Judge William

E. Duffin (to whom the case was assigned for pretrial case management) ordered

the plaintiff to show cause why the court shouldn’t dismiss the case. Dkt. No. 31.

The plaintiff responded to the show-cause order (saying that he felt bullied and

mistreated by the lawyers, and asked Judge Duffin to appoint a lawyer for him),

dkt. no. 32, and on July 1, 2019, Judge Duffin denied the motion to dismiss, dkt.

no. 33. He also denied the plaintiff’s motion to appoint counsel, noting that the

plaintiff had not demonstrated that he’d tried to find a lawyer on his own, and

had not shown that the case was so complicated that he could not handle it

himself. Id. at 3. Finally, Judge Duffin also ordered the plaintiff to respond to the

defendants’ discovery requests within thirty days, to meaningfully participate in a

                                          1
third deposition and to pay a $50 fine at the third deposition as a sanction for

failure to cooperate during the second. Id. at 2-3. Judge Duffin warned the

plaintiff that if he failed to comply with any part of the order, the court would

dismiss the case. Id. at 4.

      On August 15, 2019, Judge Duffin held a telephonic status conference.

Dkt. No. 34. The plaintiff did not appear for the conference. Id. at 2. The

defendants notified Judge Duffin that although the plaintiff had agreed to a date

for his third deposition, and although they had sent him notice via text message

and certified mail of the deposition six days before the date scheduled for the

deposition, the plaintiff had not appeared for the deposition. Id.

      On August 26, 2019, the defendants filed a renewed motion to dismiss,

requesting an award of costs. Dkt. No. 35. The defendants assert that dismissal is

appropriate under Federal Rule of Civil Procedure 41(b) because the plaintiff has

refused to cooperate with the discovery process and has not complied with the

court’s orders. Dkt. No. 36 at 5. The defendants also seek reimbursement of

$763.30 in costs for the second and third depositions under Fed. R. Civ. P.

54(d)(1). Id. at 6-7. The defendants note that the plaintiff is no longer incarcerated

and has gainful employment. Id. at 6.

      The court has discretion to dismiss a case as a sanction for the plaintiff’s

behavior. Greyer v. Ill. Dep’t of Corr., 933 F.3d 871, 880 (7th Cir. 2019) (“[D]istrict

courts remain empowered to sanction extreme bad-faith conduct.”). Any sanction,

including dismissal, must be proportionate to the circumstances. Donelson v.

Hardy, 931 F.3d 565, 569 (7th Cir. 2019) (discussing the factors relevant when

considering whether to dismiss a case). The court may consider factors including

the extent of the party’s misconduct, the ineffectiveness of lesser sanctions, any

harm from the misconduct and the strength of the case. Id.
                                          2
      Judge Duffin warned the plaintiff that the court would dismiss the case if

he failed to comply with any part of the July 1, 2019, order. The warning was not

effective; the plaintiff does not appear to have complied with any part of the order

and didn’t appear for the scheduled telephonic status conference on August 15,

2019. The plaintiff’s failure to appear alone is a ground for the court to impose

sanctions. See Fed. R. Civ. P. 16(f)(1)(A). The plaintiff also failed to respond to the

defendants’ motion to dismiss, which gives the court cause to grant the

defendants’ motion. See Civil L.R. 7(d) (“Failure to file either a supporting

memorandum or other papers . . . is sufficient cause for the Court to deny the

motion.”) Nor did the plaintiff respond to the defendants’ first motion to dismiss,

until Judge Duffin issued a show-cause order.

      The case has been pending for over seventeen months, and it has been four

months since the plaintiff’s response to the defendants’ first motion to dismiss

was due. Judge Duffin set a deadline of May 3, 2019 for the parties to complete

discovery, including depositions, but the defendants haven’t been able to meet

that deadline because of the plaintiff’s actions (or inaction). The case has been

unable to move forward because of the plaintiff’s failure to cooperate with

discovery or to respond to motions. The plaintiff brought the lawsuit. If he wants

relief from the court, he must comply with the local and federal rules, and he

must comply with the court’s orders.

      Because the plaintiff has shown bad faith by refusing to cooperate with

discovery, failing to comply with court orders and failing to appear for at least one

hearing, dismissal with prejudice is an appropriate sanction. Fed. R. Civ. P. 41(b);

Civil L.R. 41(c) (“Whenever it appears to the Court that the plaintiff is not

diligently prosecuting the action . . . the Court may enter an order of dismissal

with or without prejudice). The court also will order the plaintiff to pay the
                                           3
defendants’ costs under Fed. R Civ. P. 54(d)(1). See Donelson, 931 F.3d at 570

(“Because the district court dismissed the suit with prejudice, the defendants

were prevailing parties entitled to costs.”).

      The court GRANTS the defendants’ motion to dismiss. Dkt. No. 35.

      The court ORDERS that the case is DISMISSED WITH PREJUDICE based

on the plaintiff’s failure to diligently prosecute it. The court will enter judgment

accordingly.

      The court GRANTS the defendants’ motion for an award of costs. Dkt. No.

35. The court ORDERS that within fourteen days of the date of this order, the

defendants must file and serve on the plaintiff a bill of costs. See Civil L.R.

54(a)(1). The plaintiff must file any objection to the bill of costs within fourteen

days of receiving it, and the defendants may file a reply within seven days of the

response. See Civil L.R. 54(a)(3).

      Dated in Milwaukee, Wisconsin this 10th day of October, 2019.

                                       BY THE COURT:


                                       ________________________________________
                                       HON. PAMELA PEPPER
                                       United States District Judge




                                           4
